DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 01/15/2022, with respect to claims 3, 8-14, and 17 have been fully considered and are persuasive.  The objection of claims 3, 8-14, and 17 has been withdrawn. 
Applicant’s arguments, see page 7, filed 01/15/2022, with respect to claims 2, 4, 6, 9, 11, 13, 16, and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 2, 4, 6, 9, 11, 13, 16, and 18 has been withdrawn. 
Applicant’s arguments, see page 8, filed 01/15/2022, with respect to the amended claim 1 have been fully considered and are not persuasive.  
Regarding the amended claim 1, the applicant argues that “In Faccin, para. 0068 discloses that the NAS message or PDU management establishment request may include a DNN associated with the DN. Para. 0069 discloses that the AMF 210-a may identify the PDU session identifier received in the NAS message or PDU session establishment request as a new PDU session identifier, and based on this identification, the AMF 210-a ...may select an SMF, such as SMF 225-c, for the new PDU session. Faccin does not disclose or suggest that the NAS message includes the UE location information, and therefore, does not disclose or suggest that the first intermediate session management entity is selected based upon both the UE location information and the DNN. Further, claim 1 recites that both the UE location information and the DNN are used by the first intermediate session management entity for selecting the user plane entity. Para. 76 of Faccin recites that the SMF 225-c may receive the UE location information included in the SM request from AMF 210-a at 306, SMF 225-c may select UPF 230-c based on the UE location information. However, S306 in FIG. 3 and para. 76 do not disclose or suggest that the SMF 225-c uses both the UE location information and the DNN for selecting the user plane entity (only the UE location perhaps). Therefore, Faccin does not disclose or suggest each feature recited in amended claim 1” in page 8.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
In Faccin, para. 0068 discloses that the PDU session establishment request includes a DNN associated with the DN. Para. 0069 discloses that based on the PDU session establishment request, the AMF selects an SMF for the new PDU session. Para. 0071 discloses that in some examples, the PDU session establishment request includes UE location information (e.g., a registration area, a cell identifier, a PSAC value, etc.). Therefore, Faccin does disclose or suggest that the first intermediate session management entity is selected based upon both the UE location information and the DNN.
Further, Para. 0070 of Faccin discloses that the SMF receives the SM request including the DNN from the AMF. Para. 76 of Faccin discloses that the SMF receives the SM request including the UE location information from the AMF, and the SMF selects the UPF based on the received SM request. Therefore, Faccin does disclose or suggest that the SMF uses both the UE location information and the DNN for selecting the user plane entity.
In view of the above response, Faccin does disclose or suggest each feature recited in amended claim 1.
Amended independent claims 8 and 15 and new independent claim 30 recite similar features and are not deemed to be allowable for similar reasons as set forth above regarding amended independent claim 1.

Specification
The specification amendments submitted on 01/15/2022 which amended paragraphs [0076], [0160] and the title have been accepted.

Claim Objections
Claims 8 and 24-26 are objected to because of the following informalities:  
Claim 8 recites “the user equipment (UE)” in lines 9-10. For clarity, it is suggested to replace with “the UE”.
Claims 24-26 are also objected since they are depended on the objected claim set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21, 24, 27, and 31 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “The session management method according to claim 1, further comprising: receiving, by the access management entity, the local DNN from a session management entity.”
Claim 24 recites “The access management entity according to claim 8, wherein the transceiver is further configured to: receive the local DNN from a session management entity.”
Claim 27 recites “The system according to claim 15, further comprising a session management entity, the session management entity is configured to send the local DNN to the access management entity; and the access management entity is further configured to receive the local DNN from the session management entity.”
Claim 31 recites “The session management method according to claim 30, further comprising: sending, by a session management entity, the local DNN to the access management entity; and receiving, by the access management entity, the local DNN from the session management entity.”
The specification discloses:
[0110] S301. User equipment sends a PDU session establishment request to the access management entity, and the access management entity receives the PDU session establishment request sent by the user equipment. 
[0113] Optionally, the access management entity obtains a parameter that can be parsed and that is carried in the PDU session establishment request. Parameters that can be parsed by the access management entity include the UE location information, the local DNN, and the network slice information. The access management entity selects a session management entity based on one or more of the UE location information, the local DNN, and the network slice information. The access management entity may use one or more of the UE location information, the local DNN, and the network slice information as an input parameter, and search a locally configured database or an NRF (Network Function Repository Function) based on the input parameter, to obtain an identifier of the selected session management entity.
[0114] S303. The access management entity sends a PDU session establishment request to the session management entity.

    PNG
    media_image1.png
    1143
    845
    media_image1.png
    Greyscale

	It is unclear how the access management entity receives the local DNN from the session management entity. The specification describes the access management entity receives the local DNN in the PDU session establishment request from the UE in step S301 and the access management entity sends the PDU session establishment request to the session management entity in step S303. But nowhere does the specification discuss the access management entity receives the local DNN from the session management entity as recited in the claims 21, 24, 27, and 31.
	For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, 15, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the DNN” in line 7. It is unclear whether or not it is referring to “the local DNN” in line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1 recites “wherein the UE location information and the DNN is for selecting a user plane entity” in lines 7-8. It is unclear whether a) “both the UE location information and the DNN are for selecting a user plane entity” or b) “only the DNN is for selecting a user plane entity”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “the DNN” in line 10. It is unclear whether or not it is referring to “the local DNN” in lines 7-8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “the DNN” in line 7. It is unclear whether or not it is referring to “the local DNN” in line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “wherein the UE location information and the DNN is for selecting a user plane entity” in lines 8-9. It is unclear whether a) “both the UE location information and the DNN are for selecting a user plane entity” or b) “only the DNN is for selecting a user plane entity”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 23 recites “the local DN” in line 3. It is unclear whether or not it is referring to “a data network (DN)” in claim 1, lines 4-5. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 26 recites “the local DN” in line 3. It is unclear whether or not it is referring to “a data network (DN)” in claim 8, line 8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 29 recites “the local DN” in line 2. It is unclear whether or not it is referring to “a data network (DN)” in claim 15, line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “the DNN” in line 5. It is unclear whether or not it is referring to “the local DNN” in line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “wherein the UE location information and the DNN is for selecting a user plane entity” in lines 6-7. It is unclear whether a) “both the UE location information and the DNN are for selecting a user plane entity” or b) “only the DNN is for selecting a user plane entity”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 33 recites “the local DN” in line 3. It is unclear whether or not it is referring to “a data network (DN)” in claim 30, line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 21-22, 24-25, 27-28, and 31-32 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15, 21, 23-24, 26-27, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et al. (US 2018/0227743 A1, Provisional application No. 62/455,418, hereinafter “Faccin”).

Regarding claim 1, Faccin discloses a session management method [see Provisional, Fig. 2, 9-12; AMF], comprising:
selecting, by an access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
sending, by the access management entity, the UE location information and the DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the DNN is for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]. 

Regarding claim 8, Faccin discloses an access management entity [see Provisional, Fig. 2, 9-12; AMF], comprising:
a processor [see Provisional, Fig. 12; processor 1220]; 
and a transceiver [see Provisional, Fig. 12; transceiver 1235]; 
wherein 
the processor [see Provisional, Fig. 12, para. 146-147; processor 1220] is configured to select a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is configured to send the user equipment (UE) location information and the DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information is used for selecting a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF selects UPF based on the UE location information]. 

Regarding claim 15, Faccin discloses a communication system [see Provisional, Fig. 2-3; a wireless communication system], comprising: 
an access management entity [see Provisional, Fig. 2, 9-12; AMF] configured to:
select a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects a SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
send the UE location information and the DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the DNN is for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]; and 
the first intermediate session management entity [see Provisional, Fig. 2, 5-8; SMF] is configured to: 
receive, from the access management entity, the UE location information and the DNN [see Provisional, Fig. 3, step 306, para. 70, 76; receive, from the AMF, the UE location information and the DNN]. 

Regarding claim 30, Faccin discloses a session management method [see Provisional, Fig. 2, 9-12; AMF], comprising:
selecting, by an access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
sending, by the access management entity, the UE location information and the DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the DNN is for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]; and
receiving, by the first intermediate session management entity, the UE location information and the DNN [see Provisional, Fig. 3, step 306, para. 70-71, 76; receiving, by the SMF, the UE location information and the DNN].

Regarding claim 21, Faccin discloses receiving, by the access management entity, the local DNN from a session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 23, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 24, Faccin discloses wherein the transceiver is further configured to: receive the local DNN from a session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 26, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 27, Faccin discloses a session management entity [see Provisional, Fig. 2, 5-8; SMF], the session management entity is configured to send the local DNN to the access management entity; and the access management entity is further configured to receive the local DNN from the session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 29, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 31, Faccin discloses sending, by a session management entity, the local DNN to the access management entity; and receiving, by the access management entity, the local DNN from the session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 33, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 25, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Wang et al. (US 2019/0150219 A1, hereinafter “Wang”).

Regarding claim 22, Faccin discloses receiving, by the access management entity, an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 25, Faccin discloses wherein the transceiver [see Provisional, Fig. 12; transceiver 1235] is further configured to: receive an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 28, Faccin discloses a session management entity [see Provisional, Fig. 2, 5-8; SMF], the session management entity is configured to send an indication to the access management entity [see Provisional, Fig. 3, step 324, para. 80; the SMF sends a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority to the AMF], the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF]; and the access management entity is further configured to receive the indication from the session management entity [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 32, Faccin discloses sending, by a session management entity, an indication to the access management entity [see Provisional, Fig. 3, step 324, para. 80; sending, by the SMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority to the AMF], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF]; and receiving, by the access management entity, the indication from the session management entity [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority from the SMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP “System Architecture for the 5G System” 3GPP TS 23.501 V0.4.0, 20 April 2017 – see Sections 6.3.2-6.3.3, discloses AMF selects an SMF for a PDU session based on a DNN, S-NSSAI, and subscription information, and SMF selects a UPF by using UE location information and the DNN.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469